Name: Commission Regulation (EEC) No 659/81 of 13 March 1981 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 3 . 81 Official Journal of the European Communities No L 69/ 11 COMMISSION REGULATION (EEC) No 659/81 of 13 March 1981 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by the Act of Accession of Greece (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2825/80 (3), as last amended by Regulation (EEC) No 531 /81 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2825/80 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 16-519 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 16 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190, 28 . 7 . 1979 , p . 8 . (J) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 292, 31 . 10 . 1980, p . 58 . (4) OJ No L 54, 28 . 2 . 1981 , p . 53 .